Opinion issued May 13, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00273-CR
____________

SIMSON TAMAYO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 872354



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Simson Tamayo, and signed a final judgment in this case on June 2, 2003. Tamayo
did not file a motion for new trial, and therefore the deadline for filing a notice of
appeal was July 2, 2003, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1).
               Tamayo filed a notice of appeal on March 8, 2004, more than eight months
after the deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).